United States Court of Appeals
                                                                                         Fifth Circuit
                                                                                       F I L E D
                     IN THE UNITED STATES COURT OF APPEALS
                                                                                     November 19, 2004
                                  FOR THE FIFTH CIRCUIT                            Charles R. Fulbruge III
                                                                                           Clerk


                                         No. 04-20491
                                       Summary Calendar



       CARMELITA JACOBS JONES,

                                                             Plaintiff-Appellant,

                                              versus

       JO ANNE B. BARNHART, COMMISSIONER
       OF SOCIAL SECURITY,

                                                             Defendant-Appellee.


                   Appeal from the United States District Court for
                            the Southern District of Texas
                             (USDC No. 4:02-CV-3818)
           _______________________________________________________


Before REAVLEY, WIENER and BENAVIDES, Circuit Judges.

PER CURIAM:*

       The judgement of the district court is affirmed for the reasons explained in the magistrate

judge’s memorandum and recommendation of March 8, 2004. The Administrative Law Judge

properly weighed all of the evidence in the record as a whole in rejecting the conclusions of the


       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
claimant’s treating physician. See Griego v. Sullivan, 940 F.2d 942, 945 (5th Cir. 1991);

Martinez v. Chater, 64 F.3d 172, 176 (5th Cir. 1995). Further, there is substantial evidence

supporting the determination that the claimant was not disabled pursuant to 20 C.F.R. Pt. 404,

Subpt. P, App. 1, § 12.00A. Finally, it was not error to consider the claimant’s daily activities in

determining that her impairments were not totally debilitating and did not prevent her from

performing significant work activities. See Chaparro v. Bowen, 815 F.2d 1008, 1011 (5th Cir.

1987); Leggett v. Chater, 67 F.3d 558, 565 n.12 (5th Cir 1995); 20 C.F.R. Pt. 404, Subpt. P,

App. 1, § 12.00(C)(2). AFFIRMED.




                                                  2